Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/14/2022 has been entered. Claims 1 and 3-14 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/14/2022.   

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
 In claim 1, line 12, “wherein the first and second fraction of functional group(s)” should read “wherein the first and second fraction of said functional group(s)”.  
In claim 8, line 2, it is suggested to recite “the second fraction of the functional groups” as “the second fraction of the functional group(s)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “one or more capturing molecule(s) (ligand)” in lines 2-3 and “an amount of coupled capturing molecule (ligand)” in lines 3-4. It is unclear if “(ligand)” is an example of the one or more capturing molecule(s) and the coupled capturing molecule or a definition of the one or more capturing molecule(s). It is unclear whether the limitation of the parenthesis are part of the claimed invention. 
Regarding claim 8, claim 8 recites “an amount of coupled capturing molecule (ligand)” in lines 3-4. Since claim 8 establishes “one or more capturing molecule(s) (ligand)” in lines 2-3, it is unclear if the “an amount of coupled capturing molecule (ligand)” in lines 3-4 is the same or different from the “one or more capturing molecule(s) (ligand)” in lines 2-3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trutnau (DE10210058A1).  
Regarding claim 1, Trutnau teaches a method for preparing a sensor surface (Figs. 1-2) for a surface plasmon resonance (SPR) instrument (paragraph [0018]), comprising 
forming a self assembled monolayer (SAM) (Fig. 2, element 8) on a surface (6) by reacting said surface with one or more thiol C10-C30 alkane reagent(s) having at least one type of functional groups (paragraphs [0013], [0018], and [0019] teach by reference to WO92/10757 and US5242828 the one or more thiol C10-C30 alkane reagents having at least one type of functional groups), 
wherein one or more protein resistant compound(s) is/are coupled to a first fraction of said functional group(s) (paragraph [0018] teaches casein and lactose form a blocking layer 9); and 
wherein one or more capturing molecule(s) is/are coupled directly or via a linker which is not said protein resistant compound(s) to a second fraction of said functional group(s) on said surface (paragraph [0019] and Fig. 2 teaches streptavidin 12 is attached to the SAM through the biotin linker), 
wherein no capturing molecule(s) is/are coupled to the protein resistant compound(s) (Fig. 2),
wherein the second fraction of the said functional group(s) comprises a portion of the at least one type of functional groups not coupled to the one or more protein resistant compound(s) after coupling of the protein resistant compound(s) via the first fraction of the functional group(s) (paragraph [0019] and Fig. 2 teaches streptavidin 12 is attached to the SAM through the biotin linker, wherein the “second fraction…comprised among those remaining” is interpreted as the remaining SAM 8 that is not coupled to molecules of the blocking layer 9),
and wherein the first and second fraction of functional group(s) are of the same or different type (the functional groups of SAM 8 is broadly interpreted as the “same or different” types).
Regarding claim 3, Trutnau further teaches wherein the surface is a metal plated surface (paragraph [0018], “gold”).
Regarding claim 4, Trutnau further teaches wherein the functional group of the one or more C10-C30 thiol alkane reagent(s) is one or more of a carboxyl, a hydroxyl, an amino, an aldehyde, an epoxy, a vinyl, a carbonyl or thiol group (paragraphs [0013], [0018], and [0019] teach by reference to WO92/10757 and US5242828; see US5242828 claim 20).
Regarding claim 5, Trutnau further teaches wherein the C10-C30 thiol alkane reagent is MHA (mercapto hexadecanoic acid) or derivatives thereof (paragraphs [0013], [0018], and [0019] teach by reference to WO92/10757 and US5242828, see US5242828, column 8, section I.1).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the closest prior art of Trutnau (DE10210058A1) fails to teach wherein the protein resistant compound(s) is a hydrophilic polymer selected from polyethylene glycol or derivatives thereof having a molecular weight (mw) < 20000. Rather, Trutnau teaches the protein resistant compounds are matrix molecules of milk that form a blocking layer (Fig. 2, element 9; paragraph [0019]). The prior art fails to teach or suggest motivation to modify Trutnau to provide the protein resistant compounds as a hydrophilic polymer selected from polyethylene glycol or derivatives thereof having a molecular weight (mw) < 20000.
A reference Holliway et al. (WO 0135081 A1) teaches methods for enhancement of SPR detection assays (abstract) wherein a protein resistant compound(s) is a hydrophilic polymer selected from polyethylene glycol or derivatives thereof having a molecular weight (mw) < 20000 (page 42, lines 18-19 teaches that “poly(ethylene glycol) bis(3-aminopropyl terminated (PEG) is used, which has a mw of about 1500). However, Holliway fails to teach or suggest motivation to modify Trutnau to provide the protein resistant compounds as a hydrophilic polymer selected from polyethylene glycol or derivatives thereof having a molecular weight (mw) < 20000.
A reference Corn et al. (US 6127129 A) teaches a process to construct an array for SPR imaging studies (abstract; Fig. 1; column 3, line 53 – column 4, line 8). Corn teaches forming a self assembled monolayer (SAM) (Fig. 1, step 1) on a surface (Fig. 1, Au surface) by reacting said surface with one or more thiol C10-C30 alkane reagent(s) having at least one type of functional groups (Fig. 1, MUAM), wherein one or more capturing molecule(s) is/are coupled directly or via a linker which is not said protein resistant compound(s) to a second fraction of said functional group(s) on said surface (Fig. 1, step 5 teaches DNA is attached to MUAM), wherein no capturing molecule(s) is/are coupled to protein resistant compound(s) (Fig. 1), wherein the second fraction of the said functional group(s) comprises a portion of the at least one type of functional groups not coupled to the one or more protein resistant compound(s) after coupling of a protein resistant compound(s) via the first fraction of the functional group(s) (Fig. 1, step 7 shows PEG only on the areas around D), and wherein the first and second fraction of functional group(s) are of the same or different type (Fig. 1, MUAM). However, Corn fails to teach the specific order of the claimed method. Corn teaches wherein one or more protein resistant compound(s) is/are coupled to a first fraction of said functional group(s) (Fig. 1, step 7), which occurs after the one or more capturing molecule(s) is/are coupled (Fig. 1, step 5). Claim 1 recites “wherein one or more protein resistant compound(s) is/are coupled …” and then “wherein one or more capturing molecule(s) is/are coupled…”. Corn does not teach or suggest teachings wherein one of ordinary skill in the art would modify the steps to arrive at the claimed invention (e.g. to have PEG added before DNA). Furthermore, Corn fails to teach or suggest motivation to modify Trutnau to provide Trutnau’s protein resistant compounds as a hydrophilic polymer selected from polyethylene glycol or derivatives thereof having a molecular weight (mw) < 20000.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 6. Thus claim 6 is deemed allowable.
Regarding claim 7, the closest prior art of Trutnau (DE10210058A1) fails to teach the protein resistant compound is polyethylene glycol (PEG) with a mw of 100-20000. Rather, Trutnau teaches the protein resistant compounds are matrix molecules of milk that form a blocking layer (Fig. 2, element 9; paragraph [0019]). The prior art fails to teach or suggest motivation to modify Trutnau to provide the protein resistant compound is polyethylene glycol (PEG) with a mw of 100-20000.
A reference Holliway et al. (WO 0135081 A1) teaches the protein resistant compound is polyethylene glycol (PEG) with a mw of 100-20000 (page 42, lines 18-19 teaches that “poly(ethylene glycol) bis(3-aminopropyl terminated (PEG) is used, which has a mw of about 1500). However, Holliway fails to teach or suggest motivation to modify Trutnau to provide the protein resistant compound is polyethylene glycol (PEG) with a mw of 100-20000.
A reference Corn et al. (US 6127129 A) fails to teach or suggest motivation to modify Trutnau to provide Trutnau’s protein resistant compounds as a hydrophilic polymer selected from polyethylene glycol or derivatives thereof having a molecular weight (mw) < 20000.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 6. Thus claim 7 is deemed allowable.
Regarding claim 8, the closest prior art of Trutnau (DE10210058A1) fails to teach wherein the second fraction of the functional groups are activated with an activation reagent before coupling of the one or more capturing molecule(s) (ligand) and an amount of coupled capturing molecule (ligand) is inversely proportional to a length of activation time; and wherein the activation reagent is selected from N-Ethyl-N'-(3-Dimethylaminopropyl) Carbodiimide / N-Hydroxy-succinimide (EDC/NHS), epichlorhydrine or bifunctional reagents.
A reference Holliway et al. (WO 0135081 A1)  teaches wherein a second fraction of the functional groups are activated before coupling of the capturing molecule (ligand) (page 44, lines 21-23); and wherein the activation reagents are selected from EDC/NHS, epichlorhydrine or bifunctional reagents (page 44, lines 21-23, “EDC/NHS cross-linking”). While Holliway teaches immobilizing a ligand to functional groups of a SAM for a specified amount of time after adding EDC/NHS (page 41, line 28 – page 42, line 7), Holliway fails to teach wherein the amount of coupled capturing molecule (ligand) is inversely proportional to the length of activation time.
A reference Corn et al. (US 6127129 A) fails to teach wherein the amount of coupled capturing molecule (ligand) is inversely proportional to the length of activation time.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 8, specifically wherein the amount of coupled capturing molecule (ligand) is inversely proportional to the length of activation time. Thus, claim 8 is deemed allowable.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/14/2022, with respect to the rejection under 35 U.S.C. 102(a)(1) over Holliway et al. have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1) in view of Holliway et al. of 01/14/2022 has been withdrawn. 
Applicant's arguments filed 04/14/2022, see pages 7-8 regarding the rejection under 35 U.S.C. 102(a)(1) in view of Trutnau et al. have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding that “a method for preparing a sensor having a surface that is coupled to one or more protein resistant compounds and one or more capturing molecules is not disclosed or suggested by Trutnau”, the examiner respectfully disagrees. Trutnau teaches a method for preparing a sensor (Figs. 1-2; paragraph [0018]) having a surface (Fig. 2, element 6) that is coupled to one or more protein resistant compounds (Fig. 2, element 9; paragraphs [0018]-[0019] and Figs. 1-2 teach element 9 is a blocking layer formed of matrix molecules in milk, such as casein and lactose) and one or more capturing molecules (paragraph [0019] and Fig. 2 teaches streptavidin 12 is attached to the SAM through the biotin linker). Fig. 2 of Trutnau teaches the claimed limitations as stated above. Note that paragraphs [0018]-[0019] and Figs. 1-2 both teach a sensor with a surface (6) and that is coupled to one or more protein resistant compounds (9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797